CLAIMS 16-24 ARE PRESENTED FOR EXAMINATION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s Preliminary Amendment filed May 18, 2022 and Information Disclosure Statement filed February 23, 2022 have been received and entered into the application.  Accordingly, the application papers have been amended as directed by Applicant.  Also, as reflected by the attached, completed copies of form PTO/SB/08, the cited references have been considered by the Examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(A)  Claims 16-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 2,478,595, (“GB ‘595”), (cited by Applicant) as evidenced by Applicant’s acknowledgement.  
GB ‘595 discloses pharmaceutical compositions comprising the one or more of the compounds cannabidiol (CBD), cannadibivarin (CBDV) and cannabigerovarin (CBGV also known as cannabigerol propyl variant), ([0061] – [0063] and [0077]).  Additional active agents, i.e., chemotherapeutic and/or anti-androgenic agent, may also be present in the composition(s), ([0072]).
The statements in claims regarding the intended use of the compounds/compositions are noted, but do not factor into the instant analysis of anticipation because the claims are directed to the compounds/compositions themselves and not the manner in which they are employed.
	Further, it is believed that the isomers (-)-CBD, (-)-CBDV and (+)-CBDV have been placed into the possession of the public, i.e., anticipated, by the disclosure of the GB document for the following reasons.  
As acknowledged by Applicant as page 2 of the present specification, line 22 (-)-CBD is the cannabinoid compound form found in the plant which plant derived CBD is taught by GB ‘595. Regarding the (-) and (+) forms of CBDV, GB ‘595 discloses that the cannabinoid compounds will exist as an single enantiomer, [0041] and given that the genus of possible enantiomers of CBDV is sufficiently small, i.e., the (-) and (+) optical isomers, such would have placed each member of the genus into the possession of the public as each member would have been immediately envisaged.
(B)  Claims 16-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dickman et al., (US 10,053,407 B2, cited by the Examiner) who teach the compounds (-)-CBDV and (+)-CBDV, per se, and their inclusion in a pharmaceutical composition, (col. 13, line 39 – col. 14, line 58), which may include an additional therapeutic agent, (col. 14, lines 23-24).
The statements in claims regarding the intended use of the compounds/compositions are noted, but do not factor into the instant analysis of anticipation because the claims are directed to the compounds/compositions themselves and not the manner in which they are employed.
Claim Rejection - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-24 are rejected under 35 U.S.C. 103 as being unpatentable over GB ‘595, (cited by Applicant) as evidenced by Applicant’s acknowledgement, for the reasons set forth above which reasons are here incorporated by reference in view of WO 2019/222459, (“WO ‘459”) cited by Applicant).  .
The difference between the above and the claimed subject matter lies in that the primary references fail to teach the inclusion of a monoclonal antibody in the phyto-cannabinoid composition as required in present claim 24.
However, the difference between the claimed invention and the prior art is such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains because as chemotherapeutic agents, (provided for by GB ‘595, [0072]), which may be combined with phyto-cannabinoid compositions of the same type as GB ‘595, WO ‘459 discloses monoclonal antibodies at [20].  The skilled artisan would have been motivated to select the antibodies because GB ‘595 discloses a chemotherapeutic agent genus and WO ‘459 establishes the antibodies as an effective species of the genus.
  Allowable Subject Matter
	In order to place the present application into condition for allowance, Applicant may wish consider presenting only the present composition claims which require at least one of CAR-T cell therapy and a CAR-NK cell therapy, (present claim 24), as additional active agent.  The art does not teach or suggest such a combination.
	None of the present claims are currently in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND J HENLEY III whose telephone number is (571)272-0575. The examiner can normally be reached M-F 6-2:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAYMOND J HENLEY III/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        September 26, 2022